Citation Nr: 1620731	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  16-03 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the severance of dependency and indemnity compensation (DIC) benefits based on service connection for the cause of the Veteran's death was proper. 


REPRESENTATION

Appellant represented by:	Drew Early, Esq.  


WITNESSES AT HEARING ON APPEAL

Appellant, S.T., L.T. 



ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1942 to September 1945.  The Veteran died in September 2003.  The Appellant is the Veteran's surviving spouse.  

This claim comes to Board of Veterans' Appeals (Board) from an April 2012 Administrative Decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Subsequent jurisdiction of the claim has been transferred to the RO in Atlanta, Georgia.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A December 2007 Board decision denied service connection for the cause of the Veteran's death.  

2.  A November 2010 rating decision from the RO re-opened the Appellant's claim and granted service connection for the cause of the Veteran's death.  

3.  In January 2012 the RO proposed to severe the grant of service connection for the cause of the Veteran's death based upon a finding of a clear and unmistakable error, and in an April 2012 administrative decision service connection was severed.    

4.  The re-opening of the claim for service connection for the cause of the Veteran's death, the grant of service connection and the award of dependency and indemnity compensation benefits were proper and not clearly and unmistakably erroneous as the evidence submitted to re-open the claim and grant service connection was the type of evidence to which reasonable minds could differ.  


CONCLUSION OF LAW

The severance of the award of service connection for the cause of the Veteran's death and of dependency and indemnity compensation benefits was not proper.  38 U.S.C.A. §§ 1110, 1151 (West 2014); 38 C.F.R. §§ 3.105, 3.303, 3.318 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant was awarded DIC benefits by a November 2010 rating decision from the RO and Insurance Center in Philadelphia, Pennsylvania that granted service connection for the cause of the Veteran's death.  In January 2012, the VA proposed to severe the Appellant's DIC benefits due to a finding of clear and unmistakable error in the grant of service connection.  The proposed severance was implemented by an Administrative decision in April 2012.  The Appellant has asserted that the severance of her DIC benefits was improper.  After a complete review of the evidence of record, the Board finds that severance of the award of service connection for the cause of the Veteran's death and the Appellant's DIC benefits were improper and should be restored.  

DIC benefits will be severed only where evidence establishes that a previous grant of benefits was clearly and unmistakably erroneous (the burden of proof being upon the VA).  When severance of DIC benefits is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  See 38 C.F.R. § 3.105(h).

In this case, all of the proper administrative actions were undertaken by the RO as described above.  Thus, the Board notes that the RO complied with the due process provisions of 38 C.F.R. § 3.105(d).

The RO based the severance of the Appellant's DIC benefits on a finding of a clear and unmistakable error (CUE) and the re-opening of the claim for service connection and the subsequent grant of benefits was made erroneously.  Specifically, it was found that the RO had, without legal authority and in the absence of new and material evidence, overturned a December 2007 Board decision denying service connection for the cause of the Veteran's death.  

In order to have a finding of CUE the United States Court of Appeals for Veterans Claims (Court) has set forth a three-pronged test to determine whether clear and unmistakable error (CUE) is present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994), Russell v. Principi, 3 Vet. App. 310 (1992).

The Court has further stated that a CUE is a very specific and a rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313.

Examples of situations that are not CUE are a changed diagnosis (a new medical diagnosis that "corrects" an earlier diagnosis considered in a decision) and the VA's failure to fulfill the duty to assist.  The Court has also held that allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of clear and unmistakable error.  Similarly, broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of error cannot constitute a valid claim of clear and unmistakable error. Fugo v. Brown, 6 Vet. App. 40, 44 (1993). 

A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication. Baldwin v. West, 13 Vet. App. 1   (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo, 6 Vet. App. at 44.

In this case, in a November 2010 rating decision the RO granted service connection for cause of the Veteran's death based upon new and material evidence received from the Veteran's private doctor, Dr. Y, clarifying the cause of death.  CUE was found because it was believed that the RO erroneously used medical evidence that was already of record and reviewed by the Board in the December 2007 decision to re-open the claim for service connection for the cause of the Veteran's death and to also grant the claim.  

In this case, the Board finds that when applying the three-pronged test outlined by the Court, CUE is not present in the prior determination that re-opened the claim and granted service connection.  There is no question that the December 2007 Board decision is final.  Although the Appellant filed a motion for reconsideration, that motion was denied in August 2008 and the Appellant never appealed the December 2007 Board decision or August 2008 decision to the Court.  38 C.F.R. § 20.1100, 20.1104.  Accordingly, in order to reopen the claim, the appellant needed to submit new and material evidence.  

In determining whether evidence is new and material, the credibility of the evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

Specifically, at the time of the December 2007 Board decision, the evidence included the service treatment and personnel records, death certificate, an amended death certificate, VA examinations in 1965 and 1968, private records from Dr. Hodges, and an August 2006 statement from Dr. Yates that the original certificate of death had not been revised, a statement from Dr. Garland dated October 2005.  

In a statement dated March 2007, Dr. Yates states that the Veteran

Died from coronary disease and congestive failure.  He also had multiple combat injuries to the head dating to World War II service and was also deaf due to combat injuries.  I listed his combat injuries under the other significant conditions section of his death certificate.

This statement was date stamped as received at the Board in March 2007.  

In September 2007, Dr. Yates states that he wrote the letter at the request of the appellant.  He states he took care of the Veteran for coronary artery disease with subsequent bypass graft surgery.  The Veteran also developed ischemic cardiomyopathy and congestive heart failure and he ultimately died from congestive heart failure.  Dr. Yates explained that the initial death certificate was signed by him soon after death and recorded the cause of death as congestive heart failure.  His medical record at his office and the hospital clearly support that cause of death.  He stated 

later, [the Appellant] asked me to amend the Death Certificate to include other significant conditions regarding his war injuries.  I did amend his Death Certificate to include the other significant conditions, which included his war injuries.  The patient served in the United States Armed Forces in World War II and sustained a head injury with shrapnel.  He lost his hearing and was completely deaf, and was completely dependent for supportive care throughout the rest of his life.  His wife was his primary caregiver throughout the years after World War II up to and including his extensive medical care surrounding his cardiac complications and cardiac death.

The Board was unable to find an official VA date stamp to determine when this letter was received at VA, but notes the letter has a facsimile header that notes a date of February 2010.  

Subsequent to the 2007 Board decision, the Appellant submitted additional statements from Dr. Yates.  

In an April 2009 statement Dr. Yates stated:

I managed [the Veteran] for years for congestive heart failure as per the record.  Throughout the time I managed him he had severe posttraumatic stress, hearing loss (near total) and difficulty taking care of himself, all from war wounds.  He died of CHF but his disability contributed to difficulty in his management and was a factor as his care the entire time I managed him.

Again, the Board was unable to find an orificial VA date stamp but a facsimile header noted a date of February 2010.  

In this case, the November 2010 rating decision granted benefits based on a statement from Dr. Yates that they reported was received in May 2009 and another statement received July 2010.  The rating decision noted that chronic posttraumatic stress and multiple combat injuries were listed as significant conditions contributing to the Veteran's death and noted the Veteran was service connected for PTSD, hearing loss, and injury to the extrinsic muscles (group I) of the shoulder.  Resolving doubt in the Appellant's favor they found the service-connected conditions were at least a contributing factor in the Veteran's death.

The January 2012 rating decision found CUE stating 
we received a letter from Dr. Yates on May 4, 2009.  This letter was the basis for the granting of service connection for the cause of death by our rating decision dated November 4, 2010.  However, the letter from Dr. Yates, although new, is not material as it does relate to an unestablished fact necessary to substantiate the claim.  The letter from Dr. Yates is redundant and only restates his position already provided by his statements dated March 19, 2007 and September 3, 2007.  The statements Dr. Yates provided in 2007 were addressed in the Board of Veterans Appeals decision dated December 28, 2007.

First, examining the December 2007 Board decision does not clearly reflect that the March 2007 and September 2007 statements of Dr. Yates were considered.  As noted above, although the March 2007 statement was definitely received by the Board, the analysis does not reflect that the Board discussed this statement.  Rather, the Board decision discusses service treatment records, VA examinations in 1965 and 1968, records from Dr. Hodges, a cardiac catheterization, the Certificate of Death, revised Certificate of Death, the August 2006 reply of Dr. Yates indicating the original Certificate of Death had not been revised, statement of Dr. Garland, and an article from the National Center for PTSD.  The decision also generically states that "medical records from September 2003 also fail to reveal any connection between the Veteran's cause of death and any of his service-connected disabilities."  The only mention of Dr. Yates is with regard to the Amended Death Certificate and the August 2006 reply of Dr. Yates indicating that he had not revised the death certificate.  The Board concluded that "Based upon this response, it appears then that Dr. Yates did not opine that the Veteran's chronic post-traumatic stress, multiple combat injuries were conditions contributing to his death."  The Board also discussed Dr. Yates to the extent to which the RO requested Dr. Yates provide more information which resulted in the August 2006 reply.  Based on the Board's conclusion, it is thus unclear if the file actually contained the March 2007 statement that stated he had indeed listed PTSD and combat injuries as other conditions on the death certificate, a statement that directly contradicts the Board's finding and if seen would likely have been discussed.  Furthermore, even assuming the March 2007 statement was part of the file at the time of the Board's December 2007 decision, as noted above, there is no clear official date stamp for the September 2007 statement of Dr. Yates and the earliest date it is seen in the file is from February 2010.  

Additionally, even if both the March and September 2007 statements were seen and considered by the Board, the April 2009 statement is clearly new.  Comparing this to the other evidence of record, including the March and September 2007 statements, the Board finds this is material.  The RO indicated the April 2009 statement was cumulative and redundant.  In reopening, the mere presence of evidence in the record on a fact in dispute does not automatically mean that newly submitted corroborating evidence is cumulative. See, e.g., Paller v. Principi, 3 Vet. App. 535, 538 (1992); see also Forrest v. Brown, 4 Vet. App. 276, 279 (1993) (noting that statements from a former military policeman and a social worker, although "similar" to statements by the veteran previously in the record, are "corroborative statements from different sources, and thus cannot be rejected as 'merely cumulative'").  This does not mean that "a claimant can endlessly reopen a case 'a doctor at a time.'"  Paller, 3 Vet. App. at 538.  Rather, "[t]here will be a point reached, and probably fairly quickly . . . [that] the evidence being proffered has been fairly considered and that further rearticulation of already corroborated evidence is, indeed, cumulative." Id.  In this case, while the statements of Dr. Yates are similar, the Board finds the April 2009 statement adds more.  Specifically, this statement notes that the service connected disability "contributed to difficulty in his management and was a factor in his care."  (emphasis added).  Accordingly, the Board finds this case to be similar to Paller and finds the statement is new and material.

The Board finds that this is an instance where there is a disagreement as to the facts and how the evidence of record was weighed and evaluated.  Further, this claimed misapplication of the evidence to reopen the claim and to grant service connection was not the type of error that would be undebatable, and is clearly a difference of opinion as to the applicability of the evidence from Dr. Y.  In other words, this is the type of error of fact that reasonable minds could differ upon.  

Therefore, the finding of CUE on the November 2010 rating decision granting service connection for the cause of the Veteran's death was incorrect and the severance of the Appellant's DIC benefits was improper.  See 38 C.F.R. § 3.105.  


Duties to Notify and Assist 

In this decision, the Board restores service connection the cause of the Veteran's death and the award for dependency and indemnity compensation benefits, which represents a complete grant of the benefits sought on appeal.  Thus, no discussion of VA's duty to notify and assist is necessary.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

The April 2012 severance of service connection for the cause of the Veteran's death and the award of dependency and indemnity compensation were not clearly and unmistakably erroneous, and the restoration of service connection for the cause of the Veteran's death and the award of dependency and indemnity compensation are granted.  



____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


